       Case 2:15-cv-00739-RAH-KFP Document 133 Filed 04/28/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

JAQUELINE MASSEY,                                        )
                                                         )
                 Plaintiff,                              )
                                                         )
v.                                                       )     Case No. 2:15-cv-00739-RAH-SMD
                                                         )
RALPH CONNER, et al.,                                    )
                                                         )
                 Defendants.                             )

                          MOTION FOR SUMMARY JUDGMENT

        Pursuant to Federal Rule of Civil Procedure 56, defendants Ralph Conner and

John Phillips move for summary judgment in their favor on all claims and on their

qualified immunity, peace officer (state-agent) immunity, and defense of self or

other immunity defenses.1


                                                     /s/ James H. Pike
                                                     James H. Pike
                                                     Alabama State Bar ASB-5168-P63J
                                                     SHEALY, CRUM & PIKE, LLC
                                                     P.O. Box 6346
                                                     Dothan, Alabama 36302-6346
                                                     Tel. (334) 677-3000
                                                     Fax (334) 677-0030
                                                     Email: jpike@scplaw.us

                                                     Attorney for Ralph Conner and John Phillips


1
 In the event that the court determines that defense of self or other immunity under Ala. Code § 13A-3-23 must be
decided by a pretrial evidentiary hearing rather than by summary judgment, Detective Phillips and Chief Conner also
move for a pretrial evidentiary hearing on that defense.


                                                        1
    Case 2:15-cv-00739-RAH-KFP Document 133 Filed 04/28/21 Page 2 of 2




                             Certificate of Service

     I, James H. Pike, certify that on April 28, 2021, I electronically served this

document, via the CM/ECF system, upon:

     Mario Williams
     WILLIAMS OINONEN, L.L.C.
     44 Broad Street, NW, Suite 200
     Atlanta, Georgia 30303

     Maria-Vittoria Carminati
     NDH LLC
     4601 DTC Blvd., Suite 300
     Denver, CO 80237

                                     /s/ James H. Pike
                                     James H. Pike




                                        2
